DETAILED ACTION

Currently pending claims are 1 – 20.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

Response to Arguments

Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
Examiner notes there are two separate sessions of 35 USC § 103 (PART A / 2: Yu) and 35 USC § 102 (PART B / 2: Oppenheimer) rejections respectively presented using two different sets of prior-arts set forth below (same as those used in the previous FINAL rejections).
As per claims 1, 8 & 15 (PART A / 2) Applicant asserts that Yu does not teach analyzing a plurality of signals received from a plurality of security devices to identify a predicted security incident associated with a network because (a) Yu does not teach analyzing a plurality of security devices and only provides a risk management module and (b) Yu does not teach directing the plurality of security devices to perform the remedial action in response to an evaluation of the at least compliance policy (Remarks: Page 12).
Regarding the argument (a), Examiner respectfully disagrees because Yu teaches providing a plurality of network security devices such as antivirus security device, intrusion preventing security device, event correlation device, and etc.; besides, a a separate module or security device and the collected measurements can be weighted to evaluate in an aggregate to determine whether the network access is allowed or is a high-risk event (Yu: Figure 3, Col. 3 Line 63 – 67, Col. 6 Line 49 – 55 / Line 36 – 45, Col. 8 Line 14 – 40 / Line 61 – 67 and Col. 10 Line 18 – 26); and
Regarding the argument (b), Examiner also respectfully disagrees because Yu teaches  in response to an evaluation of the compliance policy, determining whether the network access is allowed to pass, or should be routed (re-directed) to a different destination, dropped or should be continued to further observed (monitored) by the plurality of security devices (see above) to collect future measurements to further establish a complete statistical information for analysis (e.g. to avoid possible false positive signals / alerts w.r.t. the security threats) so as to perform an appropriate remedial action – i.e. directing the plurality of security devices using a set of weighting factors among the collected results to determine, from time to time, how to perform the remedial action based on a security  threshold for further determining the network access permission (Yu: see above & Col. 6 Line 21 – 23 and Col. 8 Line 61 – 67).
Likewise, As per claims 1, 8 & 15 (PART B / 2) Applicant asserts that Oppenheimer does not teach analyzing a plurality of signals received from a plurality of security devices to identify a predicted security incident associated with a network because (I) Oppenheimer only recites an active item not a plurality of security devices and (II) Oppenheimer does not teach directing the plurality of security devices to perform the remedial action in response to an evaluation of the at least compliance policy (Remarks: Page 12).
Regarding the argument (I), Examiner respectfully disagrees because Oppenheimer teaches analyzing and detecting a computing device which may be compromised and used by an unauthorized user to access the network (via an internet or a cellular network via e-mails or phone calls (Oppenheimer: Col 310 Line 64 – Col. 311 Line 4) that would cause potential threats to the network security (e.g. anomalous network behavior or malicious network activity) by using a plurality of security monitoring (sensor) devices such as location sensors, identity sensors, remote communication TX/RX device(s) w.r.t. messaging, and etc, wherein the security signals can be collected based on monitoring network traffic such as frequency / timing of access when visiting different types of web sites (IP addresses), % of e-mails to/from previously used e-mail addresses, the rate at which e-mail addresses are added, % of calls/text messages, the locations (GPS location) of phone numbers called and etc. (Oppenheimer: FIG. 3E, FIG. 13B, FIG. 13C / E-1360 / E-1355 & Col. 68 Line 48 – 58, Col. 206 Line 20 – 29 and Col. 214 Line 9 – 17).
Regarding the argument (II), Examiner also respectfully disagrees because Oppenheimer teaches in response to an evaluation of the at least compliance policy, the plurality of security devices (see above) can be further directed to continue collecting future measurements (e.g. to avoid possible false positive signals / alerts w.r.t. the security threats) based upon a statistical modeling (such as neural network modeling, stochastic modeling and etc.) so as to more precisely determine the appropriate range of anomaly probability (0%, 10%, 20%. 40% and etc.) according to a set of normal, low, medium or high probability of anomaly indications defined by the compliance policy (Oppenheimer: Col. 219 Line 9 – 22 / Line 40 – 49) so as to perform an appropriate remedial action such as transmitting an alert messages to the users when a risk / confidence score exceeding the specified threshold, shutting down the calling capability or completely blocking the access to a network and etc. to determine how to perform the remedial action for further determining the network access permission (Oppenheimer: Figure 9A / E-905 & E-920, Col. 202 Line 32 – 34, Col 310 Line 64 – Col. 311 Line 4 and Col. 170 Line 51 - 54).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention in view of the newly amended claim elements of “analyze” step along with the “direct” step, as a whole because:
(a) Nowhere in the instant specification specifically indicates, according to the alleged scope of the amended claims, in response to an evaluation of the compliance policy after the computing (host) device receiving and analyzing the signals from a plurality of security devices, how to direct which type of said plurality of security devices to perform what kind of the remedial action to mitigate the security threat applicable to said computing (host) device, as recited in the newly amended claim elements of “analyze” along with the “direct” steps, filed on 11/3/2021 – as such, Examiner notes the inventor(s), at the time the application was filed, had no possession of the claimed invention regarding the patentability as an invention because the disclosure of the instant specification must provide substantial unique features regarding, at least, the alleged and claimed subject matter (see above); and thus
(b) Accordingly, Examiner respectfully notes when the amending of the claim merely attempts to overcome the submitted prior-arts, it may mislead the context as unclear and irrelevant to the original intended subject matter w.r.t. the disclosure of the instant specification – pls. also see the 35 USC § 102 / 103 rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6 – 9, 13 – 16 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Yu (U.S. Patent 9,083,677), and in view of Oppenheimer (U.S. Patent 9,224,096).  

As per claim 1, 8 & 15 (PART A / 2), Yu teaches a system, comprising:
a computing device comprising a processor device and a memory (Yu: Figure 2); and 
machine-readable instructions stored in the memory that, when executed by the processor device (see above), cause the computing device to at least: 
analyze a plurality of signals received from a plurality of security devices to identify a predicted network security incident associated with a network based on a machine learning model (see below) identifying a pattern among the plurality of signals that corresponds to a previous network security incident, each of the plurality of signals indicating a potential network security issue, the plurality of security devices generating the plurality of signals based on monitoring network traffic on the network (Yu: Figure 3, Col. 3 Line 63 – 67, Col. 5 Line 26 – 31, Col. 6 Line 49 – 55 / Line 36 – 45, Col. 8 Line 6 – 14 / Line 14 – 40 / Line 61 – 67 and Col. 10 Line 9 – 26: (see below) 
(a) analyzing network traffic on a security threat / risk by using measured data collected from a plurality of security devices – for example,
(b) providing a plurality of network security devices such as antivirus security device, intrusion preventing security device, event correlation device, and etc.; besides, a risk management module can be a separate module or security device and the collected measurements can be weighted to evaluate in an aggregate to determine whether the network access is allowed or is a high-risk event (Yu: Figure 3, Col. 3 Line 63 – 67, Col. 6 Line 49 – 55 / Line 36 – 45, Col. 8 Line 14 – 40 / Line 61 – 67 and Col. 10 Line 18 – 26).
However, Yu does not teach expressly using a machine learning model. 
Oppenheimer (& Yu) teaches using a machine learning model (Oppenheimer: Col. 130 Line 61 – 67, Col. 68 Line 48 – 58 and Figure 13C / E-1360 & E-1355: (a) utilizing a machine learning model such as adaptive heuristics, neural network tecknologies and etc. to (b) collect the security signals based on monitoring network traffic such as frequency / timing of access when visiting different types of web sites (IP addresses) and etc).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of using a machine learning model because Oppenheimer teaches to alternatively, effectively and securely utilize a machine learning model such as adaptive heuristics, neural network tecknologies and etc. to  collect the security signals based on monitoring network traffic such as frequency / timing of access when visitng different types of web sites (IP addresses) and etc (see above) within the Yu’s system of analyzing network traffic on a security threat / risk by using measured data collected from a plurality of security devices (see above).
calculate a confidence score for the predicted network security incident (Yu: see above & Col. 8 Line 61 – 67: (a) determining whether a risk / confidence score exceeding a specified threshold for detecting an anomaly and (b) utilizing a weight factor to combine different scanning results from a plurality of security devices) || (Oppenheimer: see above); 
evaluate at least one compliance policy to determine whether to perform a remedial action specified in the at least one compliance policy, wherein a determination to perform the remedial action is based at least in part on the confidence score (Yu: see above & Figure 5 / E-507: accordingly, denying the (high-risk) network access) || (Oppenheimer: see above); and 
direct the plurality of security devices to perform the remedial action in response to an evaluation of the at least one compliance policy (Oppenheimer: see above) || (Yu: see above & Col. 6 Line 21 – 23 and Col. 8 Line 61 – 67: Yu teaches  in response to an evaluation of the compliance policy, determining whether the network access is allowed to pass, or should be routed (re-directed) to a different destination, dropped or should be continued to further observed (monitored) by the plurality of security devices (see above) to collect future measurements to further establish a complete statistical information for analysis (e.g. to avoid possible false positive signals / alerts w.r.t. the security threats) so as to perform an appropriate remedial action – i.e. directing the plurality of security devices using a set of weighting factors among the collected results to determine, from time to time, how to perform the remedial action based on a security  threshold for further determining the network access permission (Yu: see above & Col. 6 Line 21 – 23 and Col. 8 Line 61 – 67).  

As per claim 2, 9 and 16, Yu as modified teaches sending a message to a client device associated with an administrative user, the message comprising a summary of the predicted security incident, the confidence score, and the remedial action (Yu: see above) || (Oppenheimer: see above & Figure 3E / E-374 & Figure 9C and Col. 208 Line : transmitting (e.g.) a Text Alerts message which includes type of anomaly, alert signalling parameter and also an alert level (a likelihood of actual anomaly) as a numeric scale – i.e. confidence score (Yu: see above) || (Oppenheimer: FIG. 9C/E-972)).  

As per claim 6 and 13, Yu as modified teaches the remedial action specified in the compliance policy indicates that at least one client device is to be blocked from accessing a network (Yu: see above) || (Oppenheimer: see above & Col. 170 Line 51 – 54: shutting down the calling capability (i.e. blocking the access to a network)).  

As per claim 7, 14 and 20, Yu as modified teaches wherein the plurality of signals are stored in a data store accessible to the computing device (Yu: see above) || (Oppenheimer: see above & Figure 13B: the computing device has remote accessing capability to a plurality of signals collected by the security devices).  

Claims 3 – 4, 10 – 11 and 17 – 18 are rejected under 35 U.S.C.103 as being unpatentable over Yu (U.S. Patent 9,083,677), Oppenheimer (U.S. Patent 9,224,096), and in view of Roguine et al. (U.S. Patent 10,303,877).  

As per claim 3 – 4, 10 – 11 and 17 – 18 (PART A / 2), Roguine (& Yu as modified) teaches ausing the computing device to at least F01426perform the remedial action (i) in response to a reply received from the client device associated with the administrative user and (ii) in response to a failure to receive a reply from the client device associated with the administrative user within a predefined period of time (Yu: Col. 2 Line 34 – 35: malicious network malware can be identified and blocked by the security devices) || (Roguine: Col. 10 Line 4 – 6 / Line 60 – 67: performing an aggressive BLOCK mode incorporated with an user interaction such as (i) either suspending or stopping the malicious process based on the user’s selection (Roguine: Col. 10 Line 66 – 67) or (ii) including further associated with a warning for a period of time).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of performing the remedial action in response to a reply received from the client device associated with the administrative user and in response to a failure to receive a reply from the client device associated with the administrative user within a predefined period of time because Roguine teaches to alternatively, effectively and securely provide a comprehensive security mechanism by performing an aggressive BLOCK mode incorporated with an user interaction such as (i) either suspending or stopping the malicious process based on the user’s selection or (ii) including further associated with a warning for a period of time (see above) within the Yu’s system of identifying and blocking malicious network malware by the security devices (see above). 

Claims 5, 12 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Yu (U.S. Patent 9,083,677), Oppenheimer (U.S. Patent 9,224,096), and in view of Rossman et al. (U.S. Patent 9,967,285).  


As per claim 5, 12 and 19 (PART A / 2), Rossman (& Yu as modified) teaches analyze the plurality of signals to identify the predicted security incident implement a Bayesian network to identify the predicted security incident (Yu: see above: analyzing network traffic on a security threat / risk by using measured data collected from a plurality of security devices) || (Rossman: Col. 12 Line 40 – 50: employing a plurality of extensive machine learning algorithms using a wide variety of combination of learning methods including at least a Bayesian network technique).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of analyzing the plurality of signals to identify the predicted security incident implement a Bayesian network to identify the predicted security incident because Rossman teaches to alternatively, effectively and securely employing a plurality of extensive machine learning algorithms using a wide variety of combination of learning methods including at least a Bayesian network technique (see above) within the Yu’s system of analyzing network traffic on a security threat / risk by using measured data collected from a plurality of security devices (see above). 

-------------------------------------------------------------------------------------------------------------------------------

Claims 3 – 4, 10 – 11 and 17 – 18 are rejected under 35 U.S.C.103 as being unpatentable over Oppenheimer (U.S. Patent 9,224,096), in view of Roguine et al. (U.S. Patent 10,303,877).  

As per claim 3 – 4, 10 – 11 and 17 – 18 (PART B / 2), Roguine (& Oppenheimer) teaches ausing the computing device to at least F01426perform the remedial action (i) in response to a reply received from the client device associated with the administrative user and (ii) in response to a failure to receive a reply from the client device associated with the administrative user within a predefined period of time (Oppenheimer: see above & Figure 9A / E-905 & E-920, Col. 202 Line 32 – 34 and Col. 170 Line 51 – 54: (a) transmitting an alert messages to the users when a risk / confidence score exceeding the specified threshold and (b) (e.g.) shutting down the calling capability (i.e. blocking the access to a network)) || (Roguine: Col. 10 Line 4 – 6 / Line 60 – 67: performing an aggressive BLOCK mode incorporated with an user interaction such as (i) either suspending or stopping the malicious process based on the user’s selection (Roguine: Col. 10 Line 66 – 67) or (ii) including further associated with a warning for a period of time).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of performing the remedial action in response to a reply received from the client device associated with the administrative user and in response to a failure to receive a reply from the client device associated with the administrative user within a predefined period of time because Roguine teaches to alternatively, effectively and securely provide a comprehensive security mechanism by performing an aggressive BLOCK mode incorporated with an user interaction such as (i) either suspending or stopping the malicious process based on the user’s selection or (ii) including further associated with a warning for a period of time (see above) within the Oppenheimer’s system of sending an alert messages to the users when a risk / confidence score exceeding the specified threshold and (b) (e.g.) shutting down the calling capability (i.e. blocking the access to a network) (see above). 

Claims 5, 12 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Oppenheimer (U.S. Patent 9,224,096), in view of Rossman et al. (U.S. Patent 9,967,285).  

As per claim 5, 12 and 19 (PART B / 2), Rossman (& Oppenheimer) teaches analyze the plurality of signals to identify the predicted security incident implement a Bayesian network to identify the predicted security incident (Oppenheimer: see above & Col. 130 Line 51 – 66: providing a machine learning module that employes various algorithms including at least adaptive heuristics and neural networks techniques) || (Rossman: Col. 12 Line 40 – 50: employing a plurality of extensive machine learning algorithms using a wide variety of combination of learning methods including at least a Bayesian network technique).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of analyzing the plurality of signals to identify the predicted security incident implement a Bayesian network to identify the predicted security incident because Rossman teaches to alternatively, effectively and securely employing a plurality of extensive machine learning algorithms using a wide variety of combination of learning methods including at least a Bayesian network technique (see above) within the Oppenheimer’s system of providing a machine learning module that employes various algorithms including at least adaptive heuristics and neural networks techniques (see above). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 6 – 9, 13 – 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oppenheimer (U.S. Patent 9,224,096).  

As per claim 1, 8 & 15 (PART B / 2), Oppenheimer teaches a system, comprising: 
a computing device comprising a processor device and a memory (Oppenheimer: Figure 13C / E-1355 & E-1360: (e.g.) a laptop computer); and 
machine-readable instructions stored in the memory that, when executed by the processor device (see above), cause the computing device to at least: 
analyze a plurality of signals received from a plurality of security devices to identify a predicted network security incident associated with a network based on a machine learning model identifying a pattern among the plurality of signals that corresponds to a previous network security incident, each of the plurality of signals indicating a potential network security issue, the plurality of security devices generating the plurality of signals based on monitoring network traffic on the network (Oppenheimer: see above, FIG. 3E, FIG. 13B, FIG. 13C / E-1360 / E-1355 & Col. 78 Line 19 – 62, Col. 130 Line 61 – 67, and Col. 68 Line 48 – 58, Col. 206 Line 20 – 29 and Col. 214 Line 9 – 17, Col. 237 Line 22 – 28, Col 310 Line 64 – Col. 311 Line 4 and Col. 313 Line 37 – 60: 
(a) Oppenheimer teaches analyzing and detecting a computing device which may be compromised and used by an unauthorized user to access the network (via an internet or a cellular network via e-mails or phone calls (Oppenheimer: Col 310 Line 64 – Col. 311 Line 4) that would cause potential threats to the network security (e.g. anomalous network behavior or malicious network activity) by using a plurality of security monitoring (sensor) devices such as location sensors, identity sensors, remote communication TX/RX device(s) w.r.t. messaging, and etc, wherein the security signals can be collected based on monitoring network traffic such as frequency / timing of access when visiting different types of web sites (IP addresses), % of e-mails to/from previously used e-mail addresses, the rate at which e-mail addresses are added, % of calls/text messages, the locations (GPS location) of phone numbers called and etc. (Oppenheimer: FIG. 3E, FIG. 13B, FIG. 13C / E-1360 / E-1355 & Col. 68 Line 48 – 58, Col. 206 Line 20 – 29 and Col. 214 Line 9 – 17)
(b) Oppenheimer teaches a plurality of security devices are collectively used to enhance security monitoring and identifying a source of security incidence associated with a predicted security incident (w.r.t. an expected usage) based on a machine learning model such as adaptive heuristics, neural network tecknologies and etc. (Oppenheimer: Col. 78 Line 19 – 62, Col. 219 Line 14 – 22  and Col. 130 Line 61 – 67); 
(c) Oppenheimer further teaches the security signals can be collected based on monitoring network traffic such as frequency / timing of access when visiting different types of web sites (IP addresses), % of e-mails to/from previously used e-mail addresses, the rate at which e-mail addresses are added, % of calls/text messages, the locations (GPS location) of phone numbers called and etc. (Oppenheimer: Figure 13C / E-1360 & E-1355 and Col. 68 Line 48 – 58).
calculate a confidence score for the predicted network security incident (Oppenheimer: see above & Figure 9C, Col. 35 Line 50 – 53 and Col. 63 Line 46 – 50: (a) determining whether a risk / confidence score exceeding a specified threshold for determining an anomaly incidence and (b) transmitting an alert message including (e.g.) an alert level (a likelihood of actual anomaly) as a numeric scale – i.e. confidence score (FIG. 9C/E-972)); 
evaluate at least one compliance policy to determine whether to perform a remedial action specified in the at least one compliance policy, wherein a determination to perform the remedial action is based at least in part on the confidence score (Oppenheimer: see above & Figure 9A / E-905 & E-920, Col. 202 Line 32 – 34 and Col. 170 Line 51 – 54: performing a remedial action such as (a) transmitting an alert messages to the users when a risk / confidence score exceeding the specified threshold, (b) shutting down the calling capability (i.e. blocking the access to a network) and ect.); and 
direct the plurality of security devices to perform the remedial action in response to an evaluation of the at least one compliance policy ((Oppenheimer: Figure 9A / E-905 & E-920, Col. 202 Line 32 – 34, Col 310 Line 64 – Col. 311 Line 4 and Col. 170 Line 51 - 54: Oppenheimer teaches in response to an evaluation of the at least compliance policy, the plurality of security devices (see above) can be further directed to continue collecting future measurements (e.g. to avoid possible false positive signals / alerts w.r.t. the security threats) based upon a statistical modeling (such as neural network modeling, stochastic modeling and etc.) so as to more precisely determine the appropriate range of anomaly probability (0%, 10%, 20%. 40% and etc.) according to a set of normal, low, medium or high probability of anomaly indications defined by the compliance policy (Oppenheimer: Col. 219 Line 9 – 22 / Line 40 – 49) so as to perform an appropriate remedial action such as transmitting an alert messages to the users when a risk / confidence score exceeding the specified threshold, shutting down the calling capability or completely blocking the access to a network and etc. to determine how to perform the remedial action for further determining the network access permission (Oppenheimer: Figure 9A / E-905 & E-920, Col. 202 Line 32 – 34, Col 310 Line 64 – Col. 311 Line 4 and Col. 170 Line 51 - 54).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2290 – 2021
---------------------------------------------------